Citation Nr: 1644903	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-29 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran provided testimony at A May 2015 Board hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

The Veteran's service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, but not total impairment or deficiencies in most areas at any time during the period on appeal.


CONCLUSION OF LAW

The criteria for a rating evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  

In claims for increased rating, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a preadjudicatory notice letter dated in May 2012 to the Veteran which met the VCAA notice requirements. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, and lay statements.  

Additionally the Veteran provided testimony at a May 2015 Board hearing.  The Court held that during a hearing on appeal, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA fully complied with the duties set forth in 
38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Veteran underwent VA psychiatric examinations in July 2012 and May 2013.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Increased Rating for PTSD

The Veteran contends that he is entitled to a rating in excess of 50 percent for his PTSD.  For the reasons that follow, the Board concludes that a rating of 50 percent most closely reflects the Veteran's symptoms and that no increased rating is warranted.

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

The Veteran's service-connected PTSD is evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411. 

A December 2011 VA treatment note showed that the Veteran's symptoms had been rekindled with recent work related stress, but he was not acutely homicidal, suicidal, or psychotic during the visit.  The treatment plan was to restart Paxil and assign the Veteran to a longer term provider.

The Veteran was provided a VA examination in June 2012.  The examiner assessed occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted that the Veteran has worked in his current job in a mail room for approximately 30 years.  He remains in contact with his adult son and has had a steady relationship with his girlfriend for 10 years.  The Veteran expressed multiple occupational stressors with some difficulty getting along with his supervisors.  He denied any suicide attempts or violent behavior, but noted that he becomes angry easily and needs to leave a situation or conversation.  The examiner noted that the Veteran has a history of worsening symptoms during periods of stress, and that his current work situation has caused his symptoms to increase.  The Veteran explained that his current supervisors do not like him and make unfounded charges against him.  The examiner noted that the symptoms related to the Veteran's PTSD include anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

At a May 2013 VA examination, the Veteran continued to report that he experienced daily stress and symptom aggravation due to what he describes as a hostile work environment.  The assessment was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he still maintains good relationships with his girlfriend and his adult son.  He golfs with his son and several co-workers, and goes out to dinner and on vacations with his girlfriend.  He reported having acquaintances but no close friends.  The Veteran reported that his work situation continued to be very stressful, mainly due to a supervisor who frequently threatens to discipline the Veteran and other employees.  He stated that he often reacts to workplace stress with anger and frustration, but he has not missed work due to his symptoms, and has not reacted violently or been disciplined for any outbursts.  He reported that he attends regular mental health treatment visits and is compliant with his medication.  He reported that he has occasional suicidal ideation, but no plan.  He reported significant sleep difficultly; noting that he only sleeps about 2-4 hours a night and has frequent nightmares.  He sleeps on the sofa out of fear that he will harm his girlfriend in his sleep.  The Veteran described his PTSD symptoms as including chronic sleep impairment, irritability and outbursts of anger, hypervigilance and exaggerated startle response to unexpected noises and people approaching from out of his view, depression, anxiety, suspiciousness, disturbance of motivation and mood, difficultly establishing and maintaining relationships in work and social settings, and difficulty adapting to stressful situations at work or work type settings.  The examiner endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner acknowledged that the Veteran's current work situation has exacerbated his symptoms, but noted that he has been in the same job since 1984 and has only had problems in the last two years.  

Vet Center treatment notes dated between September 2012 and June 2014 show that the Veteran continued to have problems at work, describing the environment as "hostile."  He reported nightmares, but no suicidal or homicidal ideology.  He takes vacations and golfs regularly.

At VA treatment visits dated between June 2014 and February 2015, he consistently denied symptoms such as hopelessness, helplessness, suicidality, or homicidality.  He reported continued interest in day-to-day activities including golf.  He denied any alcohol or drug use.  He denied any guns in the house where he lives.  His mental status was reported as alert, oriented times three, calm, and cooperative.  Speech was normal in rate, tone and rhythm.  No psychomotor agitation or retardation was noted.  Eye contact was appropriate.  He described his mood as "better" but his affect revealed normal range.  He denied any auditory or visual hallucinations.  He was not responding to any internal stimuli.  His insight with respect to his diagnosis and need for medications was maintained.  His impulse control was preserved.

In support of his claim, he submitted several emails from his supervisor which he perceived as threatening and contributing to his PTSD.  His girlfriend submitted a February 2014 statement asserting that his symptoms have worsened in the last three years.  She also noted that he has difficulty sleeping and becomes agitated in large crowds or while driving.  

At the May 2015 Board hearing, he noted that he has some mild difficulties with memory, and that he sometimes hears things at night, which makes him feel defensive.  

The Board finds that the criteria for a rating in excess of 50 percent have at no time been met.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The evidence does not reflect that the symptoms the Veteran has have risen to the level of occupational and social impairment with deficiencies in most areas.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Rather, as described above, the Veteran still retains some occupational and social functioning.  He retains a relationship with his girlfriend and adult son.  His judgment has consistently been described as intact, he maintained family relations, and thought process was not described as deficient.  While he has reported experiencing anger and frustration and work, it had not been noted to result in violence or to be accompanied by impaired impulse control.  While he experiences depression, it has not been noted to be so severe to result in an inability to function independently.  

Although the Veteran has endorsed passive suicidal ideation at least once during the appeal period, the Board finds that the weight of the evidence does not support a rating higher than 50 percent.  The VA examiners noted that he attends regular mental health treatment and is compliant with his medication.  He has the support of his longtime girlfriend, and at no time has he indicated actual intent or a plan to harm himself.  The evidence further reflects that he has continued to participate in many activities of daily living, such as golfing, going on vacation, and spending time with loved ones. 

The majority of the evidence indicates that even considering the symptoms the Veteran has (passive suicidal ideation, irritability, depressed mood, anxiety, memory impairment, difficulty sleeping, etc.) at no time during this period did the Veteran demonstrate deficiencies in most areas.  During this period, the Veteran's judgment and thinking were always noted to be normal. While he has shown worsening symptoms with stress, he has been able to maintain a strong support network and seek professional help when needed.  Given these findings, the Board concludes that the weight of evidence shows that the Veteran's symptoms did not meet the criteria required for a rating in excess of 50 percent for PTSD. 

The Veteran contends that his PTSD symptoms have worsened in the last few years.  While the clinical evidence of record supports that the Veteran's symptoms are often exacerbated by stress, including his current work situation, the clinical evidence does not show marked worsening to the extent contemplated by the next higher rating.  To that end, the Veteran has not exhibited any violent behavior, and has maintained good relationships both in and outside of his work.  His conflicts with his supervisor have caused him stress, but have not resulted in any absences or disciplinary actions.  The Veteran's assertions have been considered, and it is acknowledged that the Veteran is competent to report that on which he has personal knowledge, i.e., what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson, he is not competent to assess the nature and severity of his PTSD, because that is a complex medical question requiring expertise in the field of mental health.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  As such, the Board affords more probative value to the clinical evidence provided by medical professionals.  Accordingly, staged ratings are inapplicable.  

As the Veteran does not have deficiencies in most areas, the Board finds that the criteria for a rating in excess of 50 percent rating are not met.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (holding that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration).  

Nor has the Veteran's PTSD been characterized by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

While the Veteran has admitted to suicidal thoughts on at least one occasion, the evidence does not show that he presents a persistent danger of hurting himself or others, as contemplated by the 100 percent disability rating.  Although he has reported that his work situation often makes him angry and frustrated, the evidence does not show that he has ever been a danger to others.

No delusions or hallucinations have been reported at any time during the period on appeal.  Additionally, he was oriented generally to person, place and time.  While the Veteran has reported mild memory loss at times, he has not evidenced memory loss for names of close relatives, own occupation, or own name. 

As the preponderance of the evidence is against the Veteran's appeal of his 50 percent evaluation, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's PTSD has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  He reported that he still works for the mail room at his May 2015 Board hearing.  Accordingly, a claim for TDIU has not been raised.


ORDER

A rating in excess of 50 percent for service-connected PTSD is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


